EXHIBIT 12.(b) TILSON INVESTMENT TRUST CHIEF EXECUTIVE OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual reports of the Tilson Focus Fund and the Tilson Dividend Fund (the “Funds”) of the Tilson Investment Trust on Form N-CSR for the period ended October 31, 2009, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Whitney R. Tilson, chief executive officer (or equivalent thereof) of the Funds, does hereby certify, pursuant to
